


AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
This AMENDMENT NO. 2 to the LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of April 30, 2015 (the “Effective Date”), between ALCATEL-LUCENT USA,
INC., a Delaware corporation (“Lender”), and IKANOS COMMUNICATIONS, INC., a
Delaware corporation (“Borrower”), amends the terms on which Lender shall lend
to Borrower and Borrower shall repay Lender. Capitalized terms used herein
without definition shall have the same meanings given in the Loan Agreement (as
defined below).
RECITALS
A.
Borrower and Lender entered into that certain Loan and Security Agreement dated
as of September 29, 2014 (as amended by Amendment No. 1 thereto, dated as of
December 10, 2014, the “Loan Agreement”).

B.
Borrower desires that Lender amend the Loan Agreement upon the terms and
conditions more fully set forth herein. Lender is willing to so amend the Loan
Agreement.

AGREEMENT
The parties agree as follows:
1AMENDMENTS TO THE LOAN AGREEMENT
1.1    Section 2.3(b) of the Loan Agreement is hereby amended and restated in
its entirety as follows:
(b)    Payment of Interest.  Interest shall be paid as follows:
(i)    On each Interest Payment Date, interest shall be paid in arrears in cash
(such cash interest, the “Cash Interest”); provided, that, for any Interest
Payment Date after June 30, 2015, Borrower may request that the Cash Interest
payable on such Interest Payment Date be paid in-kind, and if Lender in its
discretion agrees to accept such interest payment in-kind, then such interest
payment shall be capitalized and added to the unpaid principal amount of the
Loan (such capitalized interest, the “PIK Interest”).
(ii)    All PIK Interest so added shall be treated as principal amount of the
Loan for all purposes of this Agreement. Following any such increase in the
principal amount of the Loan, interest will accrue on such increased amount.
Interest shall accrue from and including the Funding Date (or the payment of any
PIK Interest) to but excluding the date of any prepayment or repayment thereof.
1.2    All references in the Loan Agreement to “PIK Interest” (other than in
Section 2.3(b) of the Loan Agreement) are hereby modified to be references to
“Cash Interest and/or PIK Interest (as applicable)”.
1.3    Section 3.2 of the Loan Agreement is amended by inserting the following
as new clauses (i) and (j) at the end thereof:
(i)    execution and delivery of an amendment to the SVB Credit Facility,
consenting to the Second Amendment to the Loan Agreement (including for the
avoidance of doubt, the amendments to the definition of “Obligations” for
purposes of the Intercreditor Agreement), increasing the maximum amount of
permitted “ALU Debt” from $14,500,000 to $16,315,000 and increasing the maximum
amount of ALU Debt that may be comprised of pre-payments to Borrower from
$4,500,000 to $6,315,000, such amendment to be in form and substance reasonably
satisfactory to Lender; and
(j)    Borrower shall have amended and restated the Warrants to, among other
things, modify the number of shares of common stock of Borrower which such
Warrants shall entitle the holder thereof to purchase and the exercise price for
such purchase, such amended and restated Warrants to be satisfactory to the
Lender.




--------------------------------------------------------------------------------




1.4    Section 6.2(g) of the Loan Agreement is hereby amended by amending and
restating such section in its entirety as follows:
(g)    Intellectual Property Notice.  (1) Prompt written notice of (i) any
material change in the composition of the Intellectual Property of Borrower and
its Material Subsidiaries, (ii) the registration of any copyright, and (iii) any
Credit Party’s knowledge of an event that could reasonably be expected to
materially and adversely affect the proceeds, revenue or income arising from or
related to the Intellectual Property, (2) within thirty (30) days after the last
day of each of Borrower’s fiscal quarters, a list of any additional Intellectual
Property registrations or applications of the Borrower filed during such fiscal
quarter with the United States Patent and Trademark Office or the United States
Copyright Office and (3) promptly following request of the Lender, an executed
short-form notice of security interest in any such additional Intellectual
Property registrations or applications;
1.5    Section 7.1 of the Loan Agreement is hereby amended by inserting the
following sentence at the end of such Section:
If, notwithstanding the foregoing, Borrower shall enter into a transaction
whereby it Transfers all or substantially all of its assets, Borrower shall
repay in full all Obligations concurrently with the consummation of such
Transfer.
1.6    Section 7.2(a) of the Loan Agreement is hereby amended by inserting the
following sentence at the end of such Section:
If, notwithstanding the foregoing, Borrower shall suffer, or permit any Credit
Party to suffer, a Change in Control, Borrower shall repay in full all
Obligations concurrently with the consummation of such Change in Control.
1.7    Section 7.3 of the Loan Agreement is hereby amended by inserting the
following sentence at the end of such Section:
If, notwithstanding the foregoing, Borrower shall merge or consolidate, or
permit any of its Subsidiaries to merge, amalgamate or consolidate with any
Person, unless such merger, consolidation or amalgamation is expressly permitted
under this Section 7.3, Borrower shall repay in full all Obligations
concurrently with the consummation of such merger, consolidation or
amalgamation.
1.8    The definitions of the terms “Change in Control”, “Collaboration
Agreement” and “Obligations” in Section 13.1 of the Loan Agreement are hereby
amended and restated in their entirety as follows:
“Change in Control” means, with respect to any Person, any event, transaction,
or occurrence as a result of which (a) any “person” (as such term is defined in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other than a trustee or
other fiduciary holding securities under an employee benefit plan of such Person
or a Person who holds equity interests in such “person” on the date of this
Agreement, is or becomes a beneficial owner (within the meaning Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
Borrower, representing 25% or more of the combined voting power of such Person’s
then outstanding securities other than one or more funds, individually or
collectively, associated with Tallwood Venture Capital; (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of such Person (together with any new
directors whose election by the Board of Directors of such Person was approved
by a vote of not less than two-thirds of the directors then still in office who
either were directions at the beginning of such period  or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office, or (c) Borrower ceases to own 100% of Ikanos Singapore.
“Collaboration Agreement” means that certain Collaboration Agreement to be
entered on or before the Funding Date between the Borrower and Alcatel Lucent
Bell N.V. relating to the Chipsets.
“Obligations” are, collectively, (i) the Credit Parties’ obligations to pay when
due any debts, principal, interest (including for the avoidance of doubt, the
Cash Interest and PIK Interest), Lender expenses and other amounts

-2-

--------------------------------------------------------------------------------




any Credit Party owes Lender now or later, whether under this Agreement, the
other Loan Documents, or otherwise, including, without limitation, interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Lender, and to perform all of each Credit
Party’s duties under the Loan Documents and (ii) the Credit Parties’ obligations
to pay when due any amounts any Credit Party owes Alcatel Lucent Bell N.V. or
any of its Affiliates in respect of the Credit Parties’ obligations to pay back
the DSP NRE pursuant to the Collaboration Agreement.
2    LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed to be a modification of any other
term or condition of the Loan Agreement or of any other instrument or agreement
referred to therein.


3.    MISCELLANEOUS. This Amendment shall be governed by the laws of the State
of New York. This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Amendment.
Delivery of a counterpart signature page to this Amendment by electronic or
facsimile transmission shall be as effective as delivery of an original manually
executed counterpart.




[Remainder of page intentionally left blank – signature page follows.]



-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to the
Loan and Security Agreement to be executed as of the Effective Date.
BORROWER:
IKANOS COMMUNICATIONS, INC., a Delaware corporation
By     /s/ Dennis Bencala            
Name: Dennis Bencala                
Title: Chief Financial Officer            


LENDER:
ALCATEL-LUCENT USA, INC.
By     /s/ Fred Ludtke                
Name:     Fred Ludtke                
Title:     VP, M&A                
[Signature page to Amendment No. 2 to Loan and Security Agreement]




